     Case 2:12-cv-01924-SM-JCW Document 577 Filed 03/29/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA,                                      CIVIL ACTION
     Plaintiff

 VERSUS                                                         NO. 12-1924

 CITY OF NEW ORLEANS,                                           SECTION “E”
      Defendant

                                         ORDER

      IT IS ORDERED that the 2019 meeting schedule is hereby revised. Parties are to

observe the updated schedule as follows.


                            2019 Meeting Schedule

           DATE                  TIME                   MEETING TYPE

                                               Public Hearing at Loyola Law School
      January 25, 2019            9:00
                                                re Consent Decree Progress Report

         Week of                 Varies          Individual meetings with the Court
     February 18, 2019                             and the Monitor in Chambers

                                                 Individual meetings with the Court
  Week of March 18, 2019         Varies
                                                   and the Monitor in Chambers

   Week of April 22, 2019        Varies          Individual meetings with the Court
                                                   and the Monitor in Chambers

       April 25, 2019             1:30               First Bi-Monthly Meeting

                                                 Individual meetings with the Court
   Week of May 13, 2019          Varies
                                                   and the Monitor in Chambers

      Week of June 17            Varies          Individual meetings with the Court
                                                   and the Monitor in Chambers

       June 18, 2019              1:30                  Bi-Monthly Meeting

      June 20-21, 2019                         EPIC Conference at Loyola Law School



                                           1
   Case 2:12-cv-01924-SM-JCW Document 577 Filed 03/29/19 Page 2 of 2




 Week of July 15, 2019     Varies          Individual meetings with the Court
                                             and the Monitor in Chambers

     July 18, 2019         1:30          Public Hearing – Public Integrity Bureau

Week of August 12, 2019    Varies          Individual meetings with the Court
                                             and the Monitor in Chambers

    August 15, 2019        1:30                    Bi-Monthly Meeting

       Week of                             Individual meetings with the Court
                           Varies
  September 16, 2019                         and the Monitor in Chambers

Week of October 14, 2019   Varies          Individual meetings with the Court
                                             and the Monitor in Chambers

    October 15, 2019       1:30                    Bi-Monthly Meeting

  November 19, 2019        Varies          Individual meetings with the Court
                                             and the Monitor in Chambers

  November 21, 2019        1:30                     Public Hearing –
                                            Subject Matter to be Determined

   December 19, 2019       1:30                    Bi-Monthly Meeting



    New Orleans, Louisiana, this 29th day of March, 2019.


                                    ________________________________
                                             SUSIE MORGAN
                                      UNITED STATES DISTRICT JUDGE




                                     2
